Citation Nr: 0947574	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-26 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for renal tuberculosis since March 1, 2002.

2.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension.

3.  Entitlement to service connection for joint pain and 
symptoms of arthritis.

4.  Entitlement to service connection for muscle spasms.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel

INTRODUCTION

The Veteran apparently had active service from August 1981 to 
August 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Pittsburgh, 
Pennsylvania.

The issues of entitlement to service connection for joint 
pain with symptoms of arthritis and muscle spasms are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Since March 1, 2002, the Veteran's renal tuberculosis had 
been inactive for at least one year.  The kidneys have been 
observed to be normal with no active inflammation or 
residuals of the renal tuberculosis.

2.  Throughout the period on appeal, the Veteran's 
hypertension has been characterized by a diastolic pressure 
of 70 to 93 mm Hg, and a systolic pressure from 116 to 147 mm 
Hg.  A diastolic pressure predominantly 110 mm Hg or more or 
a systolic pressure of predominantly 200 mm Hg or more has 
not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for renal tuberculosis since March 1, 2002, have not been 
met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.88b, 4.88c, 4.89, 4.115a, 4.115b, 
Diagnostic Code 7505 (2009).

2.  The criteria for an initial disability rating in excess 
of 10 percent for hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2001, June 2006, and 
December 2007, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In June 2006 and December 
2007, the RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Since this claim is the appeal of a initial disability 
ratings, fully satisfactory notice was delivered after it was 
adjudicated.  However, the RO subsequently readjudicated the 
claim based on all the evidence in a June 2007 Statement of 
the Case.  The Veteran was able to participate effectively in 
the processing of his claim. There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had additional notice been provided at an earlier 
time.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claims.  
Thus, the duties to notify and assist have been met.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

Renal Tuberculosis

Disability ratings for tuberculosis of the kidney are 
governed by 38 C.F.R. § 4.115b, Diagnostic Code 7505 (2009), 
which states that such a disability will be rated in 
accordance with 38 C.F.R. §§ 4.88b or 4.89, whichever is 
appropriate.

The Board notes that 38 C.F.R. § 4.89 applies to any Veteran 
who, on August 10, 1968, was receiving or entitled to receive 
compensation for tuberculosis.  As the Veteran did not enter 
active duty until August 1981 and service connection was not 
granted for renal tuberculosis until October 2001, these 
graduated rating provisions are not applicable to the 
Veteran's claim.

As such, the Board must consider 38 C.F.R. § 4.88b, 
Diagnostic Code 6311, which states that active miliary 
tuberculosis is rated as 100 percent disabling.  Where it is 
inactive, a 100 percent disability rating will be assigned 
for one year after the date the active tuberculosis become 
inactive.  See 38 C.F.R. § 4.88(c).  Thereafter, the 
residuals would be rated under the specific body system or 
symptoms affected.

In a June 2007 decision, the RO granted the Veteran a 100 
percent disability rating, effective September 1, 2001, the 
time of his release from active duty.  In that same decision, 
however, the RO found that the Veteran's tuberculosis became 
inactive in February 2001 and, accordingly, established a 
zero percent rating beginning in March 2002, one year after 
his tuberculosis became inactive.   

Therefore, only entitlement to a compensable rating since 
March 2001 need be considered.  However, the weight of the 
evidence does not indicate that a compensable rating is 
warranted.  

Specifically, the evidence indicates that the Veteran's 
kidneys do not have residual symptomatology.  First, in a May 
2003 examination, his kidneys were observed to be of normal 
size and normally developed, and laboratory results did not 
indicate active inflammation.  Based on these indications, 
the examining physician concluded that the Veteran's renal 
tuberculosis had healed.

Similarly, at a second examination in June 2003, the Veteran 
stated to the evaluating physician that, after he had been 
treated four times with tuberculostatics, a later evaluation 
no longer revealed indications of renal tuberculosis.  At the 
time of this evaluation, he did not exhibit symptoms of 
tiredness, nor was he experiencing weight loss or nausea.  
Based on the information given to him by the Veteran, the 
evaluating physician also concluded that there were no 
residual effects from the Veteran's past renal tuberculosis.  

Outpatient treatment records from the United States Army 
Health Clinic in Stuttgart, Germany, dated from April 2005 to 
May 2007, show that it was routinely indicated that the 
Veteran exhibited no kidney disease and no genitourinary 
symptoms.

In light of the foregoing, the Board finds that the 
preponderance of the medical evidence does not show that the 
Veteran has active renal tuberculosis, nor that there are any 
residual effects attributable to his past renal tuberculosis.  
Specifically, in May 2003, the examining physician did not 
observe any recognizable concrements or kidney blockage, and 
there were no post-inflammatory kidney or bladder changes.  
Additionally, in June 2003, the Veteran was observed to be 
continent and urination intervals were normal.  There were no 
recurring urinary infections, renal colics or bladder stones, 
nor was acute nephritis observed.  

The Board has considered the Veteran's own statements as to 
the extent of his current symptoms and finds that he is 
certainly competent to report on his current symptomatology.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular rating, VA must 
only consider the factors as enumerated in the rating 
criteria discussed above, which in part involves the 
examination of clinical data gathered by competent medical 
professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
To the extent that the Veteran argues or suggests that the 
clinical data supports a higher disability rating or that the 
rating criteria should not be employed, he is not competent 
to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1994) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

Therefore, based on a review of the competent evidence, the 
Board concludes that the criteria for a compensable 
disability rating since March 1, 2002, for renal tuberculosis 
are not met.  Additionally, the criteria for a rating based 
on the residual effects of renal tuberculosis are also not 
met.  

Hypertension

The Veteran is currently rated at 10 percent for his service-
connected hypertension.  According to the applicable rating 
criteria, a rating of 20 percent disability rating for 
hypertension requires evidence of diastolic pressure 
predominantly 110 mm Hg or more, or a systolic pressure 
predominantly 200 mm Hg or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2009).

After a review of the claims file, the Board finds that the 
Veteran's blood pressure readings since as far back as May 
2003 do not indicate that a disability rating greater than 10 
percent is warranted.  Specifically, his blood pressure was 
measured at least seventeen times from May 2003 to May 2007.  
During this time, the diastolic pressure ranged from a low of 
70 mm Hg (in August 2005) to a high of 93 mm Hg (in May 
2007), and well below the "predominantly" 110 mm Hg 
diastolic reading required to warrant an increased rating.  
Consequently, an increased rating is not warranted on this 
basis.

Furthermore, since April 2003, the Veteran has never had a 
systolic blood pressure reading in excess of 200 mm Hg.  In 
this case, his systolic pressures were typically ranged from 
a low of 116 mm Hg (in August 2005) to a high of 147 mm Hg 
(in May 2005), although his systolic pressure did reach 160 
mm Hg under stress.  However, since none of his systolic 
pressures are in excess of 200 mm Hg, an increased rating is 
not warranted on this basis.

As an additional matter, the Veteran was scheduled for a VA 
examination in January 2008 for his hypertension claim, but 
failed to appear.  The Board notes that when a Veteran is 
scheduled for a VA examination in conjunction with a claim 
for increase but fails to report without good cause, the 
claim shall be denied.  See 38 C.F.R. § 3.655 (b) (2009).  At 
this time, the Veteran has not shown good cause as to why he 
failed to report to his VA examination.  

The Board has considered the Veteran's own statements as to 
the extent of his current symptoms and finds that he is 
certainly competent to report on his current symptomatology.  
See Layno, 6 Vet. App. at 465.  However, in evaluating a 
claim for an increased schedular rating, VA must only 
consider the factors as enumerated in the rating criteria 
discussed above, which in part involves the examination of 
clinical data gathered by competent medical professionals.  
Massey, 7 Vet. App. at 208.  To the extent that the Veteran 
argues or suggests that the clinical data supports a higher 
disability rating or that the rating criteria should not be 
employed, he is not competent to make such an assertion.  See 
Espiritu, 2 Vet. App. at 494.

Therefore, based on a review of the competent evidence, the 
Board concludes that the criteria for an initial compensable 
disability rating for renal hypertension are not met. 



Extraschedular consideration

The Board will consider whether referral for an 
extraschedular disability rating is warranted.  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Veteran is retired from an active duty 
career, and the evidence does not indicate that his 
disabilities have interfered with any post-active duty 
employment or required frequent periods of hospitalization.  

Moreover, the rating criteria reasonably describe his 
disability levels and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeals are denied.

ORDER

An initial compensable disability rating since March 1, 2002, 
for renal tuberculosis is denied.

An initial disability rating in excess of 10 percent for 
hypertension is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of generalized joint pain with symptoms of arthritis 
and muscle spasms.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  VA has a 
duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran has claimed entitlement to service connection for 
generalized joint pain with symptoms of arthritis and muscle 
spasms are not directed toward any specific joint group.  

According to the service treatment records, the Veteran had a 
knee injury prior to active duty service, and a laceration to 
his right knee with muscle involvement in April 1981.  
Additionally, he reported right wrist pain in March 1990, 
bilateral shin pain in April 1993 and injured his right 
shoulder and upper arm after a skiing accident in January 
1994.  In January 1995, he also began to have low back pain 
which was diagnosed as grade 1 spondylolisthesis, and 
reported neck pain beginning in November 1996.  

During the course of this appeal, the Veteran has been 
service connected for disabilities to the right shoulder (10 
percent), right wrist (0 percent), lumbar spine (10 percent), 
and for shin splints (10 percent for each lower extremities).  
Therefore, many of the symptoms he has complained of have 
been addressed in other claims.  


At an examination in May 2003, the Veteran exhibited normal 
mobility and musculoskeletal development.  The examining 
physician was not able to clearly characterize the Veteran's 
joint complaints, but believed the symptoms were indicative 
of polyarthritis.   

However, at subsequent evaluations in May 2005, November 
2005, July 2006 and May 2007, no musculoskeletal 
symptomatology was observed.  Therefore, the Board concludes 
that a new VA examination is required to identify the 
Veteran's current nonservice-connected musculoskeletal 
disorders and whether such disorders are related to active 
duty service.  

Finally, the Veteran has made references to service in 
Southwest Asia.  However, the service treatment records do 
not reflect treatment in the Southwest Asia theater of 
operations, and no personnel records are included in the 
claims file.  As the reasonable possibility exists that his 
claimed disorders may be related to service, his personnel 
records should also be acquired in order to confirm such 
service.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should acquire any 
available treatment records from the 
United States Army Health Clinic, 
Stuttgart, Germany, since June 2007 and 
incorporate them with the claims file.  

The RO/AMC should also acquire the 
Veteran's service personnel records, to 
include a DD Form 214, and incorporate 
them in the claims file.  

In both cases, any negative response 
should be noted in the file.  

2. The RO/AMC should afford the Veteran 
an examination in order to determine 
the nature and extent of any 
musculoskeletal disorder.

The claims file must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

For each diagnosed disorder, the 
examiner is requested to state whether 
it is at least as likely as not (a 50 
percent probability or higher) that the 
disorder found on examination is 
related to service.  All opinions are 
to be accompanied by a clear rationale 
consistent with the evidence of record.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


